       Case 5:17-cv-00220-LHK Document 1119 Filed 01/04/19 Page 1 of 1



 1   Amanda Tessar (admitted pro hac vice)
     ATessar@perkinscoie.com
 2   PERKINS COIE LLP
     1900 Sixteenth Street, Suite 1400
 3   Denver, CO 80202-5255
     Telephone: 303.291.2357
 4   Facsimile: 303.291.2457
 5   Sarah E. Stahnke, California Bar #264838
     SStahnke@perkinscoie.com
 6   PERKINS COIE LLP
     3150 Porter Drive
 7   Palo Alto, CA 94304-1212
     Telephone: 650.838.4489
 8   Facsimile: 650.838.4350
 9   ATTORNEYS FOR NON-PARTY
     BROADCOM CORPORATION
10
                                 UNITED STATES DISTRICT COURT
11

12                           NORTHERN DISTRICT OF CALIFORNIA,

13                                      SAN JOSE DIVISION

14   FEDERAL TRADE COMMISSION,                       Case No. 5:17-cv-00220-LHK
15                        Plaintiff,                 NOTICE OF APPEARANCE OF
                                                     AMANDA TESSAR FOR NON-PARTY
16         v.                                        BROADCOM CORPORATION
17   QUALCOMM INCORPORATED, a
     Delaware corporation,
18
                          Defendant.
19

20          Please take notice that Amanda Tessar, previously admitted pro hac vice on September 18,
21   2018 [D.I. 860], of Perkins Coie LLP, 1900 Sixteenth Street, Suite 1400, Denver, CO 80202-5255,
22   hereby enters an appearance as counsel of record on behalf of non-party Broadcom Corporation.
23
     DATED: January 4, 2019                           PERKINS COIE LLP
24

25                                                    By:       /s/ Amanda Tessar
                                                                       Amanda Tessar
26
                                                      ATTORNEYS FOR NON-PARTY
27                                                    BROADCOM CORPORATION

28

                                                              NOTICE OF APPEARANCE
                                                              CASE NO. 5:17-cv-00220-LHK
